 

 

Case 2:21-cv-00270-BJR Document 18 Filed 03/16/21 Page 1 of 3

S chs Vi TRY >
ye, r United States District Court

z Western District of Washington

) ‘i Pe

4;
{RICT OF

 

 

 

 

 

 

 

PAREER LLG Case Number: 2:21-CV-00270

Plaintiff(s) APPLICATION FOR LEAVE TO APPEAR
PRO HAC VICE

V.

 

AMAZON WEB SERVICES, INC. , and
AMAZON.COM, INC.,

 

 

Defendant(s)

Pursuant to LCR 83.1(d) of the United States District Court for the Western District of Washington,
Alonzo B . Wickers IV hereby applies for permission to appear and participate as

counsel in the above entitled action on behalf of the following party or parties:
Defendants Amazon Web Services, Inc. and Amazon.com, Inc.

 

 

The particular need for my appearance and participation is:

 

| am familiar with the issues and merits involved in this matter.

 

 

 

Alonzo B. Wickers IV understand that | am charged with knowing and complying with

all applicable local rules;

| have not been disbarred or formally censured by a court of record or by a state bar association; and there are
not disciplinary proceedings against me.

| declare under penalty of perjury that the foregoing is true and correct.

Date: 03/1 6/2021 Signature of Applicant: s/ Alonzo B. Wickers IV

 

U.S. District Court - Pro Hac Vice Application Page 3

Revised November 30, 2020
Case 2:21-cv-00270-BJR Document 18 Filed 03/16/21 Page 2 of 3

Pro Hac Vice Attorney
Alonzo B. Wickers IV
Davis Wright Tremaine LLP

Applicant's Name:

 

Law Firm Name:

 

 

 

street Address 1. 865 South Figueroa Street
Address Line 2: Suite 2400
city, LOS Angeles states CA 7, 90017-2566

 

 

Phone Number w/ Area Code 21 3-633-6800 Bar # 1 69454 State CA.

Primary E-mail Address: alonzowickers@dwt.com

 

 

(Primary E-Mail address must be for the Pro Hac attorney and not any subordinate or staff member)

Secondary E-mail Address:

 

STATEMENT OF LOCAL COUNSEL

| am authorized and will be prepared to handle this matter, including trial, in the event the

 

applicant Alonzo B. Wickers IV is unable to be present upon any date
assigned by the court.

Ambika Kumar Doran
Date: 03/1 6/2021 Signature of Local Counsel: s/

 

Ambika Kumar Doran
Davis Wright Tremaine LLP

Local Counsel's Name:

 

Law Firm Name:

 

 

 

Street Address 1: 920 Fifth Avenue
Address Line 2: Suite 3300
city, Seattle state. WA Zip: 98104

 

 

206-622-3150 ,, , 38237

Phone Number w/ Area Code

 

U.S. District Court - Pro Hac Vice Application Page 4
Revised November 30, 2020
Case 2:21-cv-00270-BJR Document 18 Filed 03/16/21 Page 3 of 3

v | Electronic Case Filing Agreement

By submitting this form, the undersigned understands and agrees to the following:

1. The CM/ECF system is to be used for filing and reviewing electronic documents, docket sheets, and
notices.

2. The PACER password combined with your login, serves as your signature under Federal Rule of Civil
Procedure 11 and 5(d)(3)(C). Therefore, you are responsible for protecting and securing this password
against unauthorized use.

3. If you have any reason to suspect that your password has been compromised in any way, you are
responsible for immediately notifying the court. Court staff will assess the risk and advise accordingly.

4. By signing this Registration Form, you consent to receive notice electronically and waive your right to
receive notice by personal service or first-class mail pursuant to Federal Rule of Civil Procedure
5(b)(2)(C), except with regard to service of a complaint and summons. This provision does include
electronic notice of the entry of an order or judgment.

5. You will continue to access court information via the Western District of Washington's internet site or
through the Public Access to Court Electronic Records (PACER) system. After January 27,2020, a PACER
login and password, will be required to electronically file. You can register for PACER access at their web

site: www.pacer.gov.

6. By completion of this registration, the undersigned agrees to abide by the rules and regulations in the
most recent General Order, the Electronic Filing Procedures developed by the Clerk's Office, and any
changes or additions that may be made to such administrative procedures in the future.

03/16/2021 Alonzo B. Wickers IV

Date Signed Signature s/
(Pro Hac Vice applicant name)

U.S. District Court - Pro Hac Vice Application Page 5
Revised November 30, 2020
